Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered May 1, 2003, convicting him of robbery in the third degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court erred in admitting testimony that following a conversation the defendant’s sister had with the owners of a local store, the complainant’s chain, which had been stolen, appeared in the store. This contention, and the contention that the prosecution improperly commented upon it, is partially unpreserved for appellate review (see People v Rosen, 96 NY2d 329, 335 [2001], cert denied 534 US 899 [2001]; People v Weston, 56 NY2d 844, 846 [1982]; People v Ryant, 278 AD2d 345 [2000]), and, in any event, does not require reversal (see People v Crimmins, 36 NY2d 230 [1975]; People v Marks, 243 AD2d 654 [1997]; People v Gonzalez, 133 AD2d 123 [1987]). Florio, J.P., Schmidt, Adams and Cozier, JJ., concur.